DARGAN, C. J.
The plaintiff offered Jacob Lewis, as a witness, to prove the following facts: The witness, as principal, was indebted to the branch bank at Montgomery, and John Lewis, the defendant’s intestate, was one of his securities. The debt being pressed against John Lewis, he applied to the plaintiff to extend it by giving his, plaintiff’s, note as principal with John Lewis as security. This was done upon the promise of John Lewis to pay the note, and save the plaintiff harmless. To this note Jacob Lewis, the witness, was not a party, nor was it made at his request, but at the request of the defendant’s intestate alone, and for his accommodation. The plaintiff after-wards had this note to pay, and to .recover the amount thus paid this suit is brought. The witness also stated that he had placed a negro in the possession of John Lewis, to indemnify him against his liability as security, the value of whose services was to be applied to the extinguishment of the debt. The defendant objected to the competency of the witness, on the ground of interest, but the objection was overruled.
We think the testimony was rightfully admitted. What was .the witness to gain or lose by the event of this suit? As soon as the original note, to which he was principal, was taken up and extinguished, the witness was immediately liable to John Lewis, his security, for the amount thereof, and whether this plaintiff should recover or not cannot in any manner affect this liability of the witness to his security, but his liability would be the same whether this suit was successful or whether it was defeated. Nor could the record be evidence for or against him in a suit *197brought by the representatives of John Lewis, to recover the amount of the original debt, which the witness, as principal* owed, and which was extinguished by John Davis, by giving a new note with the plaintiff as principal, and himself, John Lewis, as security. To render a witness incompetent, on the ground of interest, it must be shown that he would either gain or lose by the effect of the judgment, or that the record'will be- evidence for or against him in another suit. — Massy v. Ryan, 6 Ala. 647; Stewart v. Conner, 9 ib. 503. But in the case before us, the witness has no interest in the recovery, nor is his liability in any manner affected by it, for it must, we think, be' admitted that the recovery of the plaintiff against the representatives of John Lewis cannot affect their right to recover of the witness the amount, that he became liable to pay their intestate Upon the extinguishment of the original note.
Let the judgment be affirmed.